Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.		The disclosure is objected to because of the following informalities: Claim 25, lines 4 the phrase “according to one” is not correct, it should be “according to”. Appropriate correction is required.
Claim Interpretation
2.		The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. are “a coupling means for coupling with an ECGT device” and “a coupling means for coupling with a 3-D camera”, in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid 

Claim Rejections - 35 USC § 112
3.		The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


s 25-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The “A computer readable storage medium comprising computer executable instruction”, in claim 265 and the “A computer device comprising a processor”, in claim 26 do not perform all steps or acts of the method claim from which they depend by themselves, therefore, fail to include all the limitations of the claim upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
4.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Examiner suggestion " A non-transitory storage medium comprising computer executable instructions for controlling of a computer device…”).

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,6-8 and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xue US 20170105678 A1.
Regarding claim 1, Xue disclose for a method performed by a computing device part of or coupled to an ECG device for applying a marker element in a process of determining positions of a set of ECG electrodes as placed on a human torso relative to a 3D model of a human body ( see [0024], see “In the embodiment of FIG. 1B, the personal computing device 4 is communicatively connected to the ECG monitor 10, and the ECG monitor 10 is communicatively connected to the database 20. The system 1 may be configured to utilize the camera 6a on the patient monitor 10 and/or the camera 6b on the personal computing device 4 to capture the one or more images 24 as described herein. In a preferred embodiment, the camera 6, 6a, 6b is a 3D camera capable of capturing a three-dimensional image of the patient 3”); the method comprising steps of:  receiving an imaging information recording relating to the human body from an optical  imaging device ( see “ [0034] The positioning analysis module 15 is configured to process the image 23 (such as the initial image 23a) from the camera 6 and/or the representative image 24 (such as the initial representative image 24a) in order to locate anatomical markers 52 such as those depicted in FIG. 3A”,, the optical imaging information comprising: imaging information of the exterior of the human torso, imaging information of the marker element, the marker element being arranged in an area comprising an actual position on the body; from a marker element optical imaging device: {OID}, wherein the ECG electrodes imaging device and the marker element imaging device same imaging device “ [0035] FIG. 3B depicts the initial representative image 24a with desired locations 40 marked for each of the ten electrodes 12 used in a standard 12-lead ECG. Markers 41, such as dots, are used to indicate the desired locations 40 of the precordial electrodes 12—including precordial electrodes V1, V2, V3, V4, V5, V6 and limb electrodes RA, LA, RL and LL. In one embodiment, the desired locations 40 of each electrode V1-V6, RA, LA, RL, and LL are determined based on the anatomical markers 52 and/or the contours 31 detected in the image 23 and/or the representative image 24. The location for correct electrode placement is typically defined in terms of anatomical markers 52 and, as such, the positioning analysis module 15 can be programmed to assess proper electrode placement for any number of electrode configurations based on the image 23 and/or representative image 24 of the patient”), performing an image recognition on the imaging information for obtaining a positive or negative presence determination; of the marker element in the imaging information (see [0045, Fig. 4 see “ In the depicted embodiment, the color green depicts a relatively neutral, or zero, charge of most of the patient's chest. The colors red and yellow depict high, or positive, charges relative to neutral (with red being the highest), and the colors blue and violet depict low, or negative, charges relative to neutral (with violet being the most negative). Systems for detecting and mapping such electric field distribution 56 of a patient, including a patient's chest, are known in the art and BSPM is a known technique in the field of electrophysiology. A 3D torso with BSPM overlay can be very useful for identifying certain ECG abnormalities”).
 Xue disclose for, determining the number of ECG electrodes in the imaging information recording or partial imaging information recording(see [0045], see “FIG. 4 depicts another embodiment of a representative image 24 with actual electrode locations 47 marked thereon. In the exemplary embodiment of FIG. 4, the representative image 24 is a color-coded map depicting the electric field distribution 56 in a patient's chest corresponding to the electrical activity generated by the patient's heart.
Regarding claim 7, Xue disclose for, steps of interpreting a range of imaging information recordings over time during the ECG session ( see [0022], see “ The system 1 also includes database 20 housing ECG waveform data 22 and a representative image, such as a 2D or 3D torso contour, such as an image 23 or representative image 24 of the chest of the patient 3 with the electrodes 12 positioned thereon”).
Regarding claim 8, Xue disclose for, interpreting information patterns of the marker element, such information patterns comprising preferably a color, a shape or combination of shapes, a geometrical shape (see [0045, Fig. 4 see “ In the depicted embodiment, the color green depicts a relatively neutral, or zero, charge of most of the patient's chest. The colors red and 
Regarding claim 25, see the rejection of claim 1. It recites similar limitations, except for a computer readable medium comprising computer executable instructions for controlling of a computer. See ( “ [0007] One embodiment of a non-transitory computer readable medium has computer-executable instructions stored thereon”). Hence it is similarly analyzed and rejected.
Regarding claim 26, see the rejection of claim 1. It recites similar limitations, except for a computing device comprising a processor, coupling means for coupling with an ECG device, coupling means for coupling with a 3-D camera and a memory in which the memory comprises computer executable instructions for  the processor to control the computing device, wherein  the computer executable instructions comprise instructions for performing the method according to claim 1. ( See [0024], see “ FIG. 1B, the personal computing device 4 is communicatively connected to the ECG monitor 10, and the ECG monitor 10 is communicatively connected to the database 20. The system 1 may be configured to utilize the camera 6a on .

Claim Rejections - 35 USC § 103
6.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12is rejected under 35 U.S.C. 103 as being unpatentable over Xue US 20170105678 A1 in view of Shemesh et al. US 20180035943 A1.
Regarding claim 12, Xue does not disclose for, interpreting light emitted from a light emitting element of the marker element. Shemesh teaches the above missing limitation of Xue, (SEE “[0115] According to some embodiments, of the wearable wristband device, the external sensor component may be a sensor pad, including sensor elements selected from the group consisting of: a PPG sensor light emitter and photodiode, ECG sensor electrodes and/or a combination of both a PPG sensor light emitter and photodiode and ECG sensor electrodes”).it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Shemesh with the system and method of Xue, in order to obtain the claimed limitation, via a PPG sensor light emitter and photodiode, ECG sensor electrodes.
Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Xue US 20170105678 A1 in view of Shiraz et al. US 20170156615 A1.

Objected Claims
Claims 2-5,9-11,13 and 15-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Objection
the prior arts of Xue US 20170105678 A1 ; Shemesh et al. US 20180035943 A1 and  Shiraz et al. US 20170156615 A1, either alone or combined, failed to teach or suggest for features/limitations of claims 2-5,9-11,13 and 15-24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Albert et al. US 20140194760 A1, is cited because the reference teaches “[0065] FIGS. 7A and 7B illustrate a procedure for guiding placement of a subset of ECG electrodes to make a conventional 12-lead ECG recording. FIG. 7A shows a picture 700 of a patient's chest (torso) 702 to which the ECG electrodes will be applied. This picture may be taken immediately before it is desired to apply (immediately before applying) the electrodes. The subject may be instructed to position themselves (or they may be positioned by a user) in a particular posture; for example, the 
ADLER US  20190038357 A1is cited because the reference teaches “ [0011] Various embodiments provide methods of cardiac mapping, including: attaching 12 electrodes of an electrocardiogram (ECG) device to the chest of a patient; recording electrocardiogram (ECG) data using the ECG device; generating an activation map of the heart, based on the ECG data, a 3D chest model, and two-dimensional (2D) images of the heart of the patient”.
Gil et al. US 20160213331 A1, is cited because the reference teaches “ an ECG sensor including a first electrode that is formed in a home button provided in the main body; a second electrode that is formed in a portion of the main body where the home button is not provided; and a PPG sensor formed in a portion of the main body where the first or second electrode is formed and having a light-emitter that generates light to be irradiated to the body of a user and a light-receiver that receives light reflected from the body of the user”. See [0017].
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 

/ALI BAYAT/           Primary Examiner, Art Unit 2664